Citation Nr: 0532523	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating for lumbosacral strain 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A hearing was held before the 
undersigned Veterans Law Judge in May 2005.

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Residuals of lumbosacral strain are manifested by complaints 
of pain and moderate limitation of motion with 40 degrees of 
flexion without evidence of ankylosis.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals of 
lumbosacral strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5295, 5292, (2001) and effective September 23, 2002; 
38 C.F.R. § 4.71a, Diagnostic Code 5237, effective September 
26, 2003.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
September 2002, April 2003, June 2003, and February 2005.  
The content of the notice in February 2005, in particular, 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided a personal hearing.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual Background

Service medical records relate that the veteran was diagnosed 
with lumbosacral strain in May 1974.  He reported that he had 
been having low back pain since 1972 when he jumped from a 
truck.  X-ray revealed transitional vertebrae at the L-5 with 
pseudoarthrosis between the transverse process in the sacrum.  

Post service VA examination in April 1978 revealed a slight 
decrease in flexion at 85 degrees.  An X-ray revealed 
transitional vertebrae at L-5 with fusion on the left.  Spina 
bifida occulta was also noted at the L-5 level.  

Based on inservice treatment and VA examination service 
connection was granted for lumbosacral strain in a June 1978 
rating action.  A 10 percent evaluation was assigned 
effective in June 1978.  In a December 1984 rating action, 
the evaluation was reduced to 0 percent.  

The RO received the veteran's current claims in August 2002.

Private medical record dated in April 2001 shows that the 
veteran complained of chronic low back pain.  

A June 2002 VA X-ray revealed minimal degenerative changes.  
There was straightening of the normal lordosis suggesting 
muscle spasm.  

VA outpatient records relate that the veteran began receiving 
VA physical therapy in July 2002.  He reported chronic low 
back pain.  He described the pain as 8-9 on a scale of 1-10.  
On examination, there was no muscle spasms noted.  The 
straight leg raising was negative.  There was 15 percent loss 
in range of motion in all directions.  There was pain at end 
ranges of left side bending and left rotation.  He has 
continued receiving VA physical therapy.  

In November 2002, the RO granted an increased rating for the 
service-connected lumbar spine disability from 0 percent to 
10 percent.  Even though the RO increased the schedular 
rating for the veteran's disability during the appeal, the 
issue of entitlement to a higher rating remained on appeal, 
as the veteran has not indicated his desire to withdraw that 
issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A private evaluation was performed in September 2003.  The 
veteran walked to the examination room without apparent 
difficulty.  He assumed the sitting and standing position 
without difficulty.  Palpation of the back revealed point 
tenderness in the neck and low back.  Visual examination of 
the back showed straightening of the spine.  The range of 
motion (ROM) revealed pain at 40 degrees on forward flexion, 
bilateral lateral flexion at 20 degrees, bilateral rotation 
at 30 degrees, and extension at 15 degrees.  On neurological 
examination, the sensory motors were intact.  Coordination 
(finger to chin and heel to shin) was within normal limits.  
The deep tendon reflexes were 2/4 for the upper and lower 
extremities.  The Romberg test was negative.  The straight 
leg raising was positive in the supine and sitting position.  
Manual muscle testing of the upper and lower extremities were 
4-/5 and 3+/5, respectively.  The diagnosis was lumbar spine 
strain.  

At the personal hearing held in May 2005, the veteran 
reported his service and medical history.  He reported that 
he was employed at the U. S. Postal Service.  He was 
receiving physical therapy at a VA facility.  

Criteria and analysis for an increased rating for lumbosacral 
strain

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002. 67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003-for 
purposes of updating the rating schedule with current medical 
terminology and unambiguous criteria to reflect medical 
advances since last reviewed.  (Former Diagnostic Code 5295 
is now Diagnostic Code 5237).  It should be pointed out that 
the revised rating criteria may not be applied to a claim 
prior to the effective date of the amended regulation.  See 
38 U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 
(1998).  

Diagnostic Code 5295 was for lumbosacral strain.  Under this 
diagnostic code a noncompensable rating was warranted for 
lumbosacral strain where there are only slight subjective 
symptoms.  A 10 percent evaluation requires characteristic 
pain on motion.  A 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating was also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

Ankylosis of the lumbar segment of the spine at a favorable 
angle warranted a 40 percent evaluation.  A 50 percent 
evaluation required fixation at an unfavorable angle.  38 
C.F.R. Part 4, Diagnostic Code 5289.  

Under the old criteria, a 100 percent rating was assigned for 
spinal pathology resulting in ankylosis of the entire spine 
at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie- Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (prior to September 30, 2002).

In addition, the regulations provided that the rating for an 
orthopedic disorder should reflect any functional limitation 
which is due to pain which is supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  See 38 C.F.R. § 
4.40.  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.  The Court held 
that a diagnostic code based on limitation of motion of a 
joint did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 
4.14, which prohibits rating the same disability under 
different diagnoses, did not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flare-ups.  See DeLuca v. Brown, 8 Vet.  
App. 202, 206 (1995).

The new regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotations are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea of dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

As noted above, the low back disability was rated by the RO 
as 10 percent disabling, for characteristic pain on motion 
under Diagnostic Code 5295.  Prior to the revisions, a 20 
percent rating was warranted for lumbosacral strain where 
there was muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  Also under Diagnostic Code 5292 moderate 
limitation of motion warranted an evaluation of 20 percent.  

The veteran reported multiple complaints, including constant 
pain.  The evidence clearly shows that he suffers from 
characteristic pain on motion.  The VA outpatient records and 
private examination demonstrated that he experienced pain 
upon motion; he also indicated during his personal hearing 
that bending made his low back pain worse. 

More significantly, the medical records show that the 
veteran's lumbar spine motion was effectively limited by pain 
to 40 degrees of flexion.  The reported findings approximate 
a 20 percent rating under the old and new law.  Accordingly, 
a 20 percent evaluation is warranted.  

Considering a rating higher than 20 percent under Diagnostic 
Code 5295, the Board points out that nowhere is it indicated 
that the veteran had severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, 
which would be required for a higher evaluation.  In 
considering Diagnostic Code 5292, severe limitation of motion 
is not shown.  

In regard to Deluca, the pain on use of his back which the 
veteran described to examiners was, the Board finds, 
adequately and appropriately compensated at the 20 percent 
level and does not warrant an evaluation in excess of 20 
percent under 38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.  The 
veteran did not report any specific weakness, stiffness, 
fatigability, or lack of endurance.  Moreover, the medical 
evidence does not show swelling, deformity, or atrophy.  The 
sensory and motor examinations were essentially intact.  The 
pain on use of his back which the veteran described to 
examiners is, the Board finds, adequately and appropriately 
compensated at the 20 percent level and do not warrant an 
evaluation in excess of 20 percent under 38 C.F.R. §§ 4.40, 
4.45, or DeLuca, supra.  The complaints and findings recorded 
are consistent with not more than moderate limitation of 
motion.

In regard to the new regulations, the Board does not find 
that the veteran's lumbosacral strain exceeds the 20 percent 
rating when rated under the new Diagnostic Code 5237.  A 40 
percent evaluation requires favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  The veteran's forward flexion 
is 40 degrees.  Therefore a higher rating is not warranted 
based on range of motion.  

The Board has considered the possibility of a rating in 
excess of 20 percent under other potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, there is no evidence of these 
manifestations.  After consideration of all of the evidence, 
the Board finds that a 20 percent evaluation and no higher is 
warranted for lumbosacral strain.  


ORDER

A 20 percent rating is granted for lumbosacral strain, 
subject to controlling regulations governing the payment of 
monetary benefits.


REMAND

The veteran contends that service connection is warranted for 
hepatitis C.  He contends that he more than likely contracted 
this disease from the use of a jet inoculator that was used 
to vaccinate service personnel or from tattoos received 
during service.  The veteran submitted an August 2002 
statement from a private nurse which noted that the veteran 
had been receiving treatment since 1999 for hepatitis.  It 
was noted that the veteran had a few risk factors commonly 
associated with acquiring hepatitis C including his military 
service.  The nurse reported that the veteran recalled being 
vaccinated with an air gun and receiving a tatoo during 
service.  The nurse commented that:

While no one could be absolutely certain 
when and how [the veteran] contracted 
Hepatitis C, these two risk factors have 
been associated with the disease.  
Unfortunately, this gentleman has 
progressed to cirrhosis and likely will 
require a liver transplant some time in 
the future,

In a February 2003 statement the veteran's physician 
responded to a question posed by the veteran.

This letter is in response to your 
question to me as to whether or not you 
could have contracted hepatitis C virus 
during inoculations in the army via the 
use of air guns.  I know of no definite 
data as to whether or not this type of 
transmission is known to occur, however, 
I feel it is as least as likely as not 
this may have occurred.  I will try to 
obtain further information for you 
regarding this type of transmission of 
hepatitis C virus, and I will notify you 
if I am able to obtain any additional 
information.  

In a September 2003 statement, the veteran's spouse, a 
registered nurse, noted that her husband reported to her that 
he was inoculated with an unsterilized air gun that was not 
wiped in between use.  She noted that hepatitis C can be 
transmitted by air guns, razors, needles, and toothbrushes.  
She stated further that the hepatitis C virus can go 
undetected for 30 years.  

In a March 2004 statement, the private nurse and physician 
reported the veteran's medical history and symptoms.  The 
veteran was awaiting a liver transplant.  They noted the 
veteran was likely exposed to hepatitis C 30 years 
previously.  Moreover, it was difficult to be certain of the 
exact time of exposure to hepatitis virus.  It was noted that 
there seemed to be a higher incidence of hepatitis C with 
Vietnam veterans and perhaps the veteran acquired the virus 
during his military service.  In light of these opinions, VA 
examination and opinion is needed.  

Accordingly, this case is REMANDED to the RO via the AMC in 
Washington, D.C. for the following action: 

1.  Schedule the veteran for appropriate 
examination to determine the etiology of 
his hepatitis C.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran contracted hepatitis C during 
his military service.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The examiner should 
comment on the opinions of the other 
medical professionals.  The examiner is 
advised that service medical records do 
not show any tattoos, and disclose 
amphetamine use prior-to-service.  
Records of hospitalizations for 
pancreatitis in July 1973 (in service) 
and July 1983 should be reviewed as 
appropriate.  The rationale for any 
opinion expressed should be included in 
the report.  The claims file must be made 
available to and reviewed by the 
examiner.

4.  Thereafter, the RO should re-
adjudicate the issue in appellate status.  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


